Citation Nr: 0120763	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-05 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to assignment of a compensable evaluation for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 1997 and March 1998 rating decisions 
by the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

This case was previously before the Board.  By decision dated 
October 12, 1999, the Board (in part) denied service 
connection for a low back disorder and found that the 
schedular criteria for a compensable evaluation for service-
connected bilateral hearing loss had not been met.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a "Joint Motion to 
Vacate and Remand in Part, to Dismiss Remaining Issue on 
appeal, and to Stay Further Proceedings" (Joint Motion), the 
parties requested that the Board decision as to the above two 
issues be vacated and the case be remanded for further 
development and proceedings.  In a January 3, 2001, Order, 
the Court granted this motion.  

The October 12, 1999, Board decision also addressed the issue 
of entitlement to an evaluation in excess of 10 percent for 
service-connected scar on the chin.  In the Joint Motion, the 
parties requested that the Court dismiss that issue.  In the 
January 2001 Order, the Court dismissed the appeal as to that 
issue. 


REMAND

In the Joint Motion, the parties noted that the record 
contained evidence that the veteran was treated for a back 
condition prior to 1983, and that this evidence was not 
mentioned by the Board in its October 1999 decision.  A 
January 1977 x-ray report was cited as showing some low back 
abnormality.  The parties further noted discrepancies in the 
VA examinations from September 1997 and June 1998 in terms of 
differing interpretations of a September 1997 x-ray study.    

As to the veteran's claim for a compensable evaluation for 
service-connected bilateral hearing loss, the parties stated 
in the Joint Motion that the veteran's job required the 
ability to understand directions in a noisy setting.  The 
speech discrimination testing on VA examination was done in a 
quiet setting.  The parties have requested consideration of 
the appropriateness of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000).  

The Board also notes that VA issued new regulations for 
evaluating impairment of auditory acuity effective June 10, 
1999.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Appropriate action by the 
RO to consider both the old and the current criteria should 
be accomplished. 

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
view of the need for additional development as outlined in 
the Joint Remand, review by the RO to ensure compliance with 
this new legislation is also appropriate. 

The Board also notes that additional evidence has been 
received.  Specifically, the record now includes a May 2001 
"Independent Medical Evaluation" from a private physician 
as well as a May 2001 report of speech/audiology examination.  
Although the veteran submitted a waiver of preliminary RO 
review, the RO's attention is directed to this new evidence 
in view of the need for additional action at the RO level as 
outlined above.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed. 

2. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his low back 
disorder and/or hearing loss, and whose 
reports/records are not already contained 
in the claims file.  After securing any 
necessary release(s), the RO should 
request copies of all such records.

3. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the nature and etiology of 
the veteran's current low back 
disorder(s).  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special studies and tests 
should be accomplished.  All current low 
back disorders should be clearly 
identified.  As to each low back disorder 
found to be present, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such low back 
disorder is related to lifting mortars 
during service or whether it is more 
likely than not that such disorder is due 
to a post-service cause.  For purposes of 
this opinion, the examiner should assume 
that the veteran's duties during service 
included lifting mortars and carrying 
large loads of rounds during combat in 
Vietnam.  In offering an opinion as to 
each current low back disorder found to 
be present, the examiner should comment 
on:  a) the significance of x-ray 
findings as reflected in a January 25, 
1977, report from St. Francis Hospital 
Center; and b) the May 22, 2001, report 
and opinion by Craig N. Bash, M.D.  A 
detailed rationale for all opinions 
expressed is hereby requested.   

4. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the nature and extent of 
severity of the veteran's bilateral 
hearing loss.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should perform audiometric testing in 
compliance with VA regulations.  The 
examiner should also provide an opinion 
as to the effect of a noisy work 
environment on the veteran's speech 
discrimination.  

5. The RO should then review the expanded 
record and determine whether service 
connection for low back disorder is 
warranted and whether entitlement to 
assignment of a compensable evaluation 
for service-connected bilateral hearing 
loss is warranted.  In addressing the 
bilateral hearing loss claim, the RO 
should consider both the old and the 
current rating criteria.  Additionally, 
the RO should expressly consider whether 
action pursuant to 38 C.F.R. 
§ 3.321(b)(1) for extraschedular 
consideration is warranted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



